EVANS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation of counsel to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between Abe Simon, trustee for the estate of Frank J. Psota, appellee, by his attorney, Morton B. Hochberg, and Frank A. Carelin, appellant, by his attorney, Leonard Gesas, that the cause herein be dismissed and that the appeal bond filed pursuant thereto be cancelled.”
On consideration ■«¡'hereof, it _ is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs.